                           Case 6:19-mj-06144-GEB Document 2 Filed 09/06/19 Page 1 of 1

%   AO 470 (Rev. 12/03) Order ofTemporary Detention                                                                          F/(EO
                                                                                                                       g;;rig;;'?~t Court




                               v.                                                                     BAIL REFORM ACT



                   GERMAN ARAGON                                              Case Number: 19-6144-01-GEB
                           Defendant




Upon motion of the                                                     Government

detention hearing is set for         __q_
                                        ( 1-'--"-l-=---
                                                   ll?\.........___ _ *at _ _ _ _ _1_:30_P_.M_._ _ __
                                                      Date                                                            Time

before    --------0?R
                   - -'- ". .~
                             =--....;....._-~                _ _' _""'_ _U_.S_._M_A_G_I_ST_RA_T_E_J_U_D_G_E_ _ _ _ _ _ _ __
                                                                     Name ofJudicial Officer

                                                                WICHITA, KANSAS
                                                               Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal) (


                                            Other Custodial Official




              I _(J
Date: _ _'\__._                     {_(   '1_ __




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government, or up to five
days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be asserted only
by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon the judici al
officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
